FILED
                             NOT FOR PUBLICATION                            JUL 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELEUTERIO REYES VASQUEZ,                         No. 08-71733

               Petitioner,                       Agency No. A096-061-860

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Eleuterio Reyes Vasquez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), and we deny the petition for review.

       The BIA did not abuse its discretion by denying Reyes Vasquez’s motion to

reopen, where the BIA considered the new evidence of his United States citizen

daughter’s mental health condition and acted within its broad discretion in

determining that the evidence was insufficient to warrant reopening. See Singh v.

INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to reopen shall

be reversed only if it is “arbitrary, irrational or contrary to law.”)

       To the extent Reyes Vasquez contends that the BIA failed to consider some

or all of the evidence he submitted with the motion to reopen, he has not overcome

the presumption that the BIA did review the record. See Franco-Rosendo v.

Gonzales, 454 F.3d 965, 966 (9th Cir. 2006).

       PETITION FOR REVIEW DENIED.




                                             2                                08-71733